Exhibit 10.17(c) Addendum 3 to Agreement for the availability of space for the storage of goods and offices for the management of this dated August 12, 2002 The undersigned: Prologis Belgium II BVBA, registered with the RPR under number 0472.435.431, with its offices in Park Hill, Building A, 3rd Floor, Jan Emile Mommaertslaan 18, B-1831 Diegem and hereby represented by A.D. TOL, hereafter referred to as ‘Prologis’ and Skechers EDC sprl, with its registered office in 4041 Milmort, Parc Industriel Hauts-Sarts, Zone 3, avenue du Parc Industriel, registered with the RPR 0478.543.758, hereby represented by Mr. David Weinberg. hereafter referred to as ‘Skechers EDC’ or as ‘Customer’ together referred to as the "Parties".
